 1

 2

 3                                 UNITED STATES DISTRICT COURT

 4                               EASTERN DISTRICT OF CALIFORNIA

 5

 6    CLAUDE CARR,                                       Case No. 1:17-cv-01769-DAD-SAB (PC)
 7                        Plaintiff,                     ORDER DENYING AS MOOT
                                                         PLAINTIFF’S MOTION FOR COPIES
 8             v.
                                                         (ECF No. 32)
 9    TED PRUITT,
10                        Defendant.
11

12            Plaintiff Claude Carr is a state prisoner proceeding pro se and in forma pauperis in this

13   civil rights action pursuant to 42 U.S.C. § 1983.

14            Currently before the Court is Plaintiff’s motion for copies, filed on June 11, 2019. (ECF

15   No. 32.) In his motion, Plaintiff requests that the Court send him a new copy of the discovery and

16   scheduling order in this case because his copy of the order was lost when he was transferred to a

17   new prison.

18            However, on June 12, 2019, after receiving Plaintiff’s notice of change of address, the

19   Court re-served copies of several orders recently made by the Court, including a copy of the

20   discovery and scheduling order, on Plaintiff at his new address of record. Accordingly, Plaintiff’s

21   motion for copies, (ECF No. 32), is HEREBY DENIED as moot.

22

23
     IT IS SO ORDERED.
24

25   Dated:     June 13, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
